Citation Nr: 0917168	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1997 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection at noncompensable disability ratings for migraine 
headaches, status post Austin bunionectomy, and left and 
right wrist cysts.  In February 2005, the Board remanded the 
case for additional development.  In September 2006, the 
Board denied the Veteran's claim for a compensable disability 
rating for her migraines and remanded the claims for 
compensable disability ratings for her status post Austin 
bunionectomy, and left and right wrist cysts.  In a December 
2007 rating decision, issued in January 2008, the RO 
increased the Veteran's disability rating for her right writs 
cyst to 10 percent, as of November 2, 2007. 

The Veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 Order, which granted a April 2008 Joint 
Motion for Partial Remand (Joint Remand), the Court vacated 
that part of the Board's decision which denied a compensable 
disability rating for the Veteran's service-connected 
migraines. 

In an July 2008 decision, the Board granted a 10 percent 
disability rating for her right wrist cyst for the period 
from July 27, 2002 to November 1, 2007, continued her 10 
percent disability rating for her right wrist cyst as of 
November 2, 2007, denied a compensable disability rating for 
her left wrist cyst and denied entitlement to an 
extraschedular evaluation for her status post Austin 
bunionectomy.  As such, these issues are no longer on appeal.  






FINDING OF FACT

Throughout the appeals period, the Veteran's service-
connected migraine headaches have been manifested by 
characteristic prostrating attacks occurring one to three 
times per month; the evidence does not indicate that the 
Veteran's migraine headaches were manifested by very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no higher, for migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, 
Diagnostic Code 8100 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  This notice was sent to the Veteran 
in September 2006.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in February 2003 and June 2005.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The appellant contends that her service-connected migraine 
headaches are more severe than her assigned noncompensable 
disability rating suggests.  She asserts that she is eligible 
for a compensable rating for her service-connected migraines.

The Veteran's service-connected migraine headaches are rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
Diagnostic Code , a 10 percent disability rating is assigned 
for headaches with characteristic prostrating attacks 
averaging one in two months over the previous several months, 
a 30 percent disability rating is assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months and a 50 
percent disability rating is warranted for headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a Diagnostic Code 8100.

Service treatment records show that the Veteran was treated 
for migraine headaches and prescribed medication while in 
service.  In January 2001, the Veteran reported having 
headaches every week to two weeks, with nausea and mild 
photophobia.  These decreased with taking medication and 
lying down in a dark room.  The assessment was mixed 
headaches.  A May 2001 treatment record shows the Veteran 
reported a history of migraines for two and a half to three 
years, and that the headaches began across her forehead and 
included nausea and sensitivity to light, but no tunnel 
vision.  She indicated her medication was not working and she 
was given a new medication.  Again, the assessment was mixed 
headaches.  A February 2002 treatment record reflects an 
assessment of classic migraines headaches but the Veteran 
reported that she had no visual disturbances, aura or 
photophobia.  She reported that the medication she was taking 
when she got migraines was helping; however, she still had 
breakthrough pain and nausea.  She also reported having 
daily, small, mixed-type headaches, and the examiner 
indicated that she could possibly require daily medication.  

In a February 2003 VA neurological examination, the veteran 
reported having one 24 hour long headache per month, 
involving nausea and dull aching pain which she rated at 
9/10.  Occasionally, the headaches included blurring of 
vision, vomiting, photophobia and phonophobia.  She stated 
that she seeks out a dark room and quiet place, which often 
resolves the headache.  Another type of headache she reported 
was a dull ache which lasted two to three days and was not 
associated with nausea, vomiting or hearing changes.  These 
were occurring once a month and caused her to miss three days 
of work over the previous two months.  The diagnosis was 
common migraines with occasional episodic tension-type 
headaches, two to three per month.
The examiner stated that the Veteran was experiencing 
migraines at a frequency of one per month and was clearly 
demonstrating the International Headache Society criteria for 
common migraines.  He opined that the Veteran did not require 
prophylactic treatment but if her condition worsened to 
greater than one migraine per month, she would clearly 
benefit from prophylactic therapy.

A June 2005 VA neurological examination report reflected that 
the Veteran had frontal headaches with radiation to the back, 
which started as a dull headache then progressed in severity, 
reaching 9/10 and 10/10 for pain.  The Veteran reported 
having attacks with nausea, vomiting, photophobia and 
phonophobia, but no visual disturbances.  She reported 
feeling sick to her stomach prior to the onset of a headache, 
but could not define provoking factors, despite having kept a 
very strict diary of her headaches.  Initially the frequency 
was one headache per month, but at the time of the 
examination it was two to three per month.  She reported she 
was not missing work because of her light schedule, and was 
taking medications for the headaches.  The diagnosis was 
migraines with aura, the severity of which had increased over 
time. 

As noted above, the criteria for Diagnostic Code 8100 link 
the ratings for migraine headaches to two elements: severity 
and frequency.  It is not sufficient to demonstrate the 
existence of a particular frequency of headaches; the 
headaches must be of a specific prostrating character.  The 
rating criteria do not define "prostrating," nor has the 
Court.  By way of reference, the Board notes that according 
to WEBSTER"S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."  A very 
similar definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness." 

The Veteran has indicated that her headaches are accompanied 
by nausea, vomiting, photophobia, phonophobia and pain which 
reached a level of 9/10 or 10/10.  She has also indicated 
that she seeks out a quiet, dark place when her headaches 
occur.  A her February 2003 examination, she reported that 
her migraines were occurring once per month, and at her June 
2005 examination, she reported that they had increased to two 
to three times per month.  The June 2005 examiner also noted 
that the severity of her headaches had increased over time.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected headaches meet the criteria for a 
30 percent disability rating under Diagnostic Code 8100.  As 
noted above, in order to warrant a 30 percent disability 
rating under Diagnostic Code 8100, the evidence would need to 
show that the Veteran's service-connected migraines have been 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the previous several months.  As 
noted above, the term "prostrating attacks" is not defined 
in the regulation.  However, as the Veteran's migraines have 
been productive of nausea, vomiting, photophobia, phonophobia 
and pain, the Board finds that the Veteran's symptomatology 
more closely approximates the criteria a 30 percent 
disability rating under Diagnostic Code 8100.  38 C.F.R. 
§ 4.7.

While the Veteran has indicated that her migraines occur more 
than once per month, there is no evidence that the Veteran's 
migraines occur very frequently or that they result in 
completely prostrating and prolonged attacks.  Taking into 
account the definitions referenced above, there is no 
evidence that the Veteran's service-connected headaches 
result in extreme physical exhaustion or helplessness, which 
would tend to indicate a completely prostrating attack.  In 
addition, at her February 2003 examination, the Veteran 
reported that her headaches lasted 24 hours.  Finally, there 
is no evidence that the Veteran's migraines have been 
productive of economic inadaptability.  At her June 2005 
examination, the Veteran indicated that she had not missed 
work due to her headaches since she was on a light work 
schedule.  There is no evidence that the Veteran is on a 
light work schedule due to her service-connected migraines.  
As such, the Veteran's service-connected migraines do not 
meet the criteria for a disability rating higher than 30 
percent.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for 30 
percent disability ratings for his service-connected migraine 
headaches.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's migraine headaches are currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial disability rating of 30 percent for migraine 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


